                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JAMIE EBERHARD,                             :   CIVIL ACTION NO. 1:18-CV-536
                                            :
                    Plaintiff               :   (Chief Judge Conner)
                                            :
             v.                             :
                                            :
UNITED OF OMAHA LIFE                        :
INSURANCE COMPANY,                          :
                                            :
                    Defendant               :

                                  MEMORANDUM

      Plaintiff Jamie Eberhard (“Eberhard”) filed the instant action against

defendant United of Omaha Life Insurance Company (“United”), alleging a

violation of the Employee Retirement Income Security Act of 1974 (“ERISA”), 29

U.S.C. § 1001 et seq. 1 United filed an amended answer asserting two counterclaims

against Eberhard. United now moves for judgment on the pleadings as to both of its

counterclaims. (Doc. 26). We will grant in part and deny in part United’s motion.

I.    Factual Background & Procedural History

      In March 2013, Eberhard was attacked by a neighbor’s dog and suffered

serious left-leg injuries as well as mental-health repercussions, including post-

traumatic stress disorder, anxiety, and depression. (Doc. 1 ¶ 4; Doc. 21 at 3 ¶ 5).

Eberhard was employed by Cardio, DX as a “Territory Manager” at the time but

had been receiving short-term disability benefits since December 2012. (Doc. 1 ¶¶ 3,




      1
        We liberally construe Eberhard’s 11-paragraph complaint to assert an
ERISA claim because the attached civil cover sheet describes the cause as “denied
claim for Long Term Disability Benefits under ERISA,” and because the “nature of
the suit” section is marked as an ERISA claim. (See Doc. 1-1).
5; Doc. 21 at 2-3 ¶¶ 1, 5). Following the dog attack, Eberhard applied for, and

received, long-term disability insurance benefits under a policy issued by United in

connection with Eberhard’s employment. (Doc. 1 ¶ 6; Doc. 21 at 2-3 ¶¶ 2, 6, 7).

Beginning in July 2013, United paid long-term disability benefits to Eberhard in the

amount of $5,100.26 per month without reduction for receipt of any other income

benefits. (Doc. 21 at 3 ¶¶ 7-8; Doc. 25 at 2 ¶¶ 7-8).

       United discontinued Eberhard’s long-term disability insurance benefits as of

June 22, 2015. (Doc. 1 ¶ 6; Doc. 21 at 1 ¶ 6; Doc. 21 at 65-75, 77). United explained

that, according to its review of Eberhard’s medical treatment and records,

Eberhard had substantially recovered from the physical aspects of the dog attack

and his “primary disabling condition[s]” were mental in nature. (Doc. 21 at 65-71).

United asserted that mental-health disorders had a 24-month benefit limit under

the policy and that those benefits exhausted on June 22, 2015. (Id.) Eberhard

challenged this determination, but United denied his appeal. (See id. at 72-75; Doc.

1 ¶ 10). It appears, however, that United continued to pay long-term disability

benefits during the appeal process and up to at least July 2018. (See Doc. 21 at 5

¶ 12; Doc. 21 at 65, 77; Doc. 25 at 2 ¶ 12).

       Around December 2017, Eberhard was granted Social Security Disability

Insurance (“SSDI”) benefits for himself and his dependents in the amount of $3,480

per month. (Doc. 1 ¶ 7; Doc. 21 at 4 ¶ 11; Doc. 25 at 2 ¶ 11). The SSDI award

included back pay with an effective start date of September 1, 2013. (Doc. 21 at 4

¶ 11; Doc. 25 at 2 ¶ 11).




                                               2
      Eberhard filed the instant action in March 2018 following United’s denial of

his appeal. Eberhard alleges that his physical impairments continue to affect his

ability to work and that United’s denial of continuing long-term disability coverage

contradicts the terms of the insurance policy. Eberhard appears to assert that

United’s denial of continued coverage violates ERISA. See supra note 1; (see

generally Doc. 1).

      United filed an amended answer denying Eberhard’s ERISA claim and

asserting two counterclaims. In its first counterclaim seeking declaratory relief,

United contends that, due to Eberhard’s receipt of SSDI payments (which qualify as

“other income benefits”), it has overpaid Eberhard approximately $201,000 in long-

term disability benefits over the course of five years. This overpayment, United

argues, must be repaid by Eberhard under the terms of the insurance policy as well

as a separate “Group Disability Benefits Reimbursement Agreement”

(“Reimbursement Agreement”) that Eberhard executed in April 2013. In its second

counterclaim, United asserts that, because of Eberhard’s failure to reimburse

United for the overpayment, United is entitled to relief in the form of an equitable

lien by agreement under 29 U.S.C. § 1132(a)(3). Eberhard answered United’s

counterclaims, conceding that he was overpaid by United due to his receipt of SSDI

benefits but disputing the amount of the alleged overpayment.

      United now moves for judgment on the pleadings as to its counterclaims.

The motion is fully briefed and ripe for disposition.




                                           3
II.      Legal Standard

         Rule 12(c) of the Federal Rules of Civil Procedure provides: “After the

pleadings are closed—but early enough not to delay trial—a party may move for

judgment on the pleadings.” FED. R. CIV. P. 12(c). A motion for judgment on the

pleadings is the procedural hybrid of a motion to dismiss and a motion for summary

judgment. Westport Ins. Corp. v. Black, Davis & Shue Agency, Inc., 513 F. Supp. 2d

157, 162 (M.D. Pa. 2007). To succeed on a motion under Rule 12(c), the movant must

clearly establish that no material issue of fact remains to be resolved and that “he is

entitled to judgment as a matter of law.” Sikirica v. Nationwide Ins. Co., 416 F.3d

214, 220 (3d Cir. 2005); see 5C CHARLES ALAN WRIGHT ET AL., FEDERAL PRACTICE AND

PROCEDURE § 1368 (3d ed. 2015). In considering a Rule 12(c) motion, the court must

accept the allegations in the nonmovant’s pleadings as true and draw all reasonable

inferences in that party’s favor. Zimmerman v. Corbett, 873 F.3d 414, 417 (3d Cir.

2017).

III.     Discussion

         There is little in dispute concerning United’s counterclaims. Eberhard

admits the following: he began receiving SSDI benefits effective September 1, 2013;

such payments constitute “other income benefits” under the long-term disability

insurance policy and Reimbursement Agreement and therefore reduce the amount

of disability benefits United must pay under the policy; United paid full benefits

without reduction for other income; pursuant to the relevant agreements, United is

entitled to reimbursement for any overpaid benefits; and United is entitled to

enforcement of the contracts and declaratory judgment regarding its right to


                                            4
reimbursement for any overpayment made to Eberhard. (Doc. 25 at 2-3 ¶¶ 8, 11, 15-

19). Eberhard further admits that United is entitled to an equitable lien by

agreement under 29 U.S.C. § 1132(a)(3) for the actual amount of overpaid benefits.

(Doc. 25 at 3 ¶¶ 21-26).

       The sole contested issue is the amount that Eberhard must repay to United

due to the contemporaneous receipt of SSDI payments. We are puzzled by United’s

claim that it is entitled to judgment on the pleadings on its declaratory judgment

counterclaim in the amount of overpayment it has proffered—$201,902.56. (See

Doc. 27 at 1, 5). First, that exact figure does not appear in United’s pleadings,

instead materializing only in its briefing. More importantly, in Eberhard’s answer

to United’s counterclaims, he repeatedly denies the overpayment amount claimed

by United. (See Doc. 25 at 2-3 ¶¶ 4, 12, 13, 24). Eberhard specifically avers that the

“amount of the overpayment continues to be at issue.” (Id. ¶¶ 4, 24).

       Judgment on the pleadings is appropriate only when the movant has plainly

established that no material issue of fact remains and the movant “is entitled to

judgment as a matter of law.” Sikirica, 416 F.3d at 220. Judgment on the pleadings

is clearly warranted as to United’s declaratory action insofar as United is entitled to

reimbursement for overpayment of long-term disability benefits due to Eberhard’s

simultaneous receipt of SSDI benefits. Eberhard admits as much. It is likewise

clear that United is entitled to an equitable lien by agreement for the overpayment

amount under Section 1132(a)(3); Eberhard concedes this claim as well. See also

Funk v. CIGNA Grp. Ins., 648 F.3d 182, 194-95 (3d Cir. 2011), abrogated on other

grounds, Montanile v. Bd. of Trs. of Nat’l Elevator Indus. Health Benefit Plan, 577


                                           5
U.S. __, 136 S. Ct. 651 (2016); U.S. Renal Care, Inc. v. Wellspan Health, 709 F. App’x

160, 161 (3d Cir. 2018) (nonprecedential). What remains unclear and disputed, and

thus inappropriate for judgment on the pleadings, is exactly how much Eberhard

was overpaid and concomitantly must reimburse United as required by the relevant

contracts. 2

IV.    Conclusion

       We will grant in part and deny in part United’s motion (Doc. 26) for judgment

on the pleadings as more fully set forth above. An appropriate order shall issue.




                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner, Chief Judge
                                        United States District Court
                                        Middle District of Pennsylvania

Dated:     June 17, 2019




       2
        We decline United’s request for an evidentiary hearing to determine the
amount of overpayment that must be repaid by Eberhard. We fail to see how the
parties cannot amicably resolve this issue through simple mathematics (long-term
disability benefits paid minus “other income benefits” received), drawing relevant
figures from the parties’ own files, certified bank statements, and Social Security
Administration records. This matter shall be referred to a United States Magistrate
Judge for a settlement conference.
